Case 1:19-cv-03825-JMF-SN Document 81-13 Filed 02/20/20 Page 1 of 4




                         EXHIBIT M
 Case 1:19-cv-03825-JMF-SN Document 81-13 Filed 02/20/20 Page 2 of 4




                                    :.3113 6 4, PM from +13109271493


  Hi Bruce. It's David! Can I send you a super hot boys pie he took for me to send
  you for your eyes only?



                                        1 13 6 4 PM to 13109271493




                                    3 113 6 49 PM from 13109271493


  310 927-1493 is eel. Office is 310 651-3341



                                    3   13 6 51 P   from +1310927 493


  This is Jason Boyce. 24 and 6 feet. Stunning!!!!!




Redacted
Case 1:19-cv-03825-JMF-SN Document 81-13 Filed 02/20/20 Page 3 of 4




                                         3 1 13 6 54 PM to +13109271493


                                                                          .       .
                                     3/ 13 6 58 p-., from +13109271493


 He's from Sacramento and lives in LA.




                                     3 /13      5 PM from +13109271493


 He is around tomorrow




                                         3 1 13 6 9 P   to +13109271493


                                                                                           .   . ..
                                                                                               ...




                                     3      3 659PMfrom+13109271493


 He has the best personality ever.



                                         3 2/13 4,39 PM to +13109271493


                                                                          ~
                                                                          Is JAson in town and how long
                                                                              -       .



                                         3/2113 4. 7 PM to +13109271493




                                     3 2/13 5:04 PM from +13109271493


 Hi Bruce. He's shooting a job today. Can you see him tomorrow?
Case 1:19-cv-03825-JMF-SN Document 81-13 Filed 02/20/20 Page 4 of 4




                                                3 4 13 9 00 PM from +13109271493


 Hi Bruce. Are you still in town?



                                                3 4,13 9 00 PM from +13109r1493


Jason would love to meet you.



                                                3 4 13 8.55 PM f om 13109271493


 Hi Bruce. Are you still in town?



                                                3 4 13 8 5 PM frOO' +13109271


Jason would love to meet you.



                                                    3       13 2 56 A               to       13109271493

                    ,_.---------   .   --               -   .                            -           -   ~   -   ---------~-   -   -   -   ---

                    l No .I am leaving so11y - but keep in touct1 and hope to see you soon - a big hug-
                    ,, Bruce
                    •..._              -   --   -               -   •   -   -   -    -       r   -                -
